UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4048



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID P. CARRIER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-02-443-AW)


Submitted:   July 23, 2003                 Decided:   August 18, 2003


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank R. Jones, SASSCER, CLAGETT & BUCHER, Upper Marlboro,
Maryland, for Appellant.      Thomas M. DiBiagio, United States
Attorney, Hollis Raphael Weisman, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David P. Carrier was convicted of driving under the influence

of alcohol by a magistrate judge and his conviction was affirmed on

appeal by the district court. On appeal to this court he raises one

issue: whether the magistrate judge should have granted his motion

to suppress the evidence gathered following the investigative stop

of his vehicle.        For the reasons that follow, we affirm.

     Viewing    the     evidence   as    required,   see   United      States    v.

Seidman, 156 F.3d 542, 547 (4th Cir. 1998), we find that the

magistrate judge, and district court on appeal, properly found that

the involved officer had a reasonable suspicion that Carrier was

driving under the influence of alcohol when she stopped him.                    See

United States v. Sharpe, 470 U.S. 675, 682 (1985); United States v.

Rusher, 966 F.2d 868, 873 (4th Cir. 1992) (giving review standard).

Accordingly, we affirm. We dispense with oral argument because the

facts   and   legal     contentions     are   adequately   presented     in     the

materials     before    the   court     and   argument   would   not    aid     the

decisional process.




                                                                        AFFIRMED




                                         2